                                                        U 1HER£B£§'          IflMwylNfeEasy®
                                                    Ruffltei®»CNm^s*Q^bEii^<i^*!Mw*:Sm%l%7




 Janua              202^

                                                                              JAN I 2 2021
UNITED STATES BANKRUPTCY COURT


                                                                           ^m
RE: LUTHERAPPLIANCE& FURNITURESALESADDRESSCHANGE

DEBTOR(S)                        CASE#                          CLAIM #

 ,
     n         tomon              so-i^.p




Dear Clerk of the Court,




Please be advised that Luther Appliance & Furniture Sales has relocated.

Old Address:    129 Oser Avenue, Hauppauge, NY 11788

NewAddress: 99 Sunnyside Blvd., Suite 101, Woodbury, NY 11797

Thank you for your attention in this matter.

Sincerely,


%«^^%ow^
Legal Director
LUTHER APPLIANCE & FURNITURE SALES LEGAL DEPARTMENT




Case 2:20-bk-13622-DPC            Doc 14 Filed 01/12/21 Entered 01/12/21 15:53:43        Desc
                                  Main Document    Page 1 of 1
